Citation Nr: 0207925	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-12 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for a laceration of the left hand with residual neurological 
damage.

2.  Entitlement to an initial rating higher than 20 percent 
for loss of muscular substance of the thenar eminence with 
residual limitation of motion.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran had active service from March 1960 to May 1964.  
His claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Board remanded the case in March 2000 for 
additional development.  To the extent possible, that 
development has been completed and the case is once again 
before the Board for review. 

The Board notes that the RO has not considered the issue of 
whether a separate 10 percent rating should be assigned for 
the veteran's residual scar of the left hand.  The veteran 
also appears to have raised the issue of entitlement to 
service connection for arthritis of the left shoulder, which 
has not been adjudicated by the RO.  Therefore, the Board 
refers these issues back to the RO for appropriate 
development and adjudication. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and, to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of these claims.

2.   The veteran's disability due to a laceration of the left 
hand with residual neurological damage is manifested by no 
more than moderate incomplete paralysis. Although the 
veteran's left hand has decreased grip strength and a 
pronounced tremor, all five digits have essentially full 
range of motion except for some loss of motion of the thumb.

3.  The veteran's disability due to loss of muscular 
substance of the thenar eminence does not affect his left 
wrist and has not resulted in ankylosis of any digits.

4.  The veteran's service-connected disabilities include a 
laceration of the left hand with residual neurological 
damage, rated as 30 percent disabling, and loss of muscular 
substance of the thenar eminence with residual limitation of 
motion, rated as 20 percent disabling.  His combined 
disability evaluation is 40 percent.

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience; rather, the evidence documents that he is unable 
to secure and maintain gainful employment primarily due to 
his non-service-connected pulmonary disorders.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for a laceration of 
the left hand with residual neurological damage is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.124a, 
Diagnostic Code 8512 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

2.  An evaluation in excess of 20 percent for loss of 
muscular substance of the thenar eminence with residual 
limitation of motion is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.73, Diagnostic Code 5309 (2001), as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

3.  The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102 and 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims he is entitled to higher ratings than 
those assigned by the RO for his service-connected laceration 
of the left hand with residual neurological damage, rated as 
30 percent disabling, and for his service-connected loss of 
muscular substance of the thenar eminence with residual 
limitation of motion, rated as 20 percent disabling.  The 
veteran also requests he be awarded a TDIU because he claims 
he is unable to secure or follow gainful employment as a 
result of these service-connected disabilities.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against each of the 
veteran's claims.  According, the appeal is denied. 

II.  Factual Background

The record shows that in 1961 the veteran sustained a 
laceration at the base of his left thumb between the index 
and long fingers when a glass pitcher shattered.  At that 
time, surgery was performed to repair the muscles and thenar 
eminence.  In 1996, the veteran filed a claim for service 
connection for all residuals from that injury.  As a result, 
VA outpatient treatment reports dated from 1995 to 1996 were 
obtained and associated with the claims file.  These reports 
primarily show treatment for nonservice-connected 
disabilities, such as chronic obstructive pulmonary disease 
(COPD), cardiomegaly, hyperlipidemia, and an umbilical 
hernia.  On one occasion in January 1996, however, the 
veteran complained of pain in his left thumb.  The clinician 
reported that the veteran's left hand was usable but that 
there was some form of dystrophy and increasing pain.  It was 
noted that the veteran usually responded to non-steroidal 
anti-inflammatory drugs (NSAIDS).  In an October 1996 letter, 
a VA physician indicated that the veteran's service-related 
left hand injury resulted in loss of muscle strength, visible 
loss of muscle mass, scar tissue over the thenar eminence of 
the thumb and interdigital space, and chronic pain in the 
shoulder with radiation to the hand. 

At VA compensation examination in January 1997, the veteran 
told the examiner that he was right handed.  The veteran 
reported that over the prior six or seven years he noticed 
increasing difficulty with his left hand, including weakness, 
constant pain from the hand to the elbow, and a tremor after 
holding objects for any length of time.  He said he worked as 
a taxicab driver and dispatcher until two years prior when he 
was forced to stop, primarily because of his pulmonary 
problems and partially because of his left hand disability.  
Upon physical examination, the left hand revealed a very 
prominent tremor, especially in the thumb.  There was a 2 
inch depressed scar extending from the thenar eminence 
beginning at the proximal third of the metacarpal to the 
longitudinal crease of the palm.  The scar was tender, with 
obvious muscle loss in that area.  The veteran was able to 
oppose and touch his little finger to his thumb, but only 
very slowly and with some difficulty.  His interphalangeal 
joint had full extension and flexion to 90 degrees.  The 
carpometacarpal and metacarpophalangeal joints demonstrated 
full flexion.  Hypesthesia was present in the thumb and to a 
lesser extent in the index and long fingers.  His ability to 
grasp was quite weak.   Examination of the left wrist and 
elbow showed full range of motion and no detectable 
abnormality.  The diagnosis was laceration of the left hand 
with residual neurological damage, loss of muscular substance 
of the thenar eminence, neuropraxia with residual loss of 
sensation, and tremor of unknown etiology. 

In a March 1997 decision, the RO granted service connection 
for the veteran's laceration of the left hand with residual 
neurological damage, for which a 20 percent evaluation was 
assigned effective April 1996.  The veteran's representative 
submitted a letter in January 1998 indicating that the 
veteran's left hand disability should be assigned a higher 
rating.  

An electromyograph (EMG) and nerve conduction study were 
performed by VA in February 1997.  A report from those 
procedures noted that the conduction studies were diffusely 
diminished in both upper extremities, which was indicative of 
a polyneuropathy profile.  It was also noted that the veteran 
had polyphasic and myopathic units in the left abductor 
pollicis brevis (APB) muscle, which was also probably 
indicative of local trauma, and that the polyphasic unit 
noted in the first distal interosseous may be indicative of a 
traumatic ulnar nerve injury at the level of the wrist, but 
that changes of polyneuropathic basis could not be totally 
excluded. 

The veteran underwent an additional VA compensation 
examination in April 1998 to assess the neurological damage 
to the left hand.  The veteran told the examiner that his 
left hand disability had gotten progressively worse over the 
prior year.  He explained that he could not drive alone 
because he was unable to keep his left hand on the steering 
wheel.  He said he was able to do light housework but was 
unable to go shopping alone because he could only carry one 
bag with his right hand and could not carry anything with his 
left hand.  He said the tremor in his left hand impeded any 
type of activity, even reading a paper.  He stated that he 
had stopped doing heavy work a few years prior because of the 
problems with his left hand.  He then explained that he 
stopped working as a taxicab driver and dispatcher and doing 
delivery work because of increasing pain and weakness in his 
left hand.  

Upon physical examination, a pronounced tremor in his left 
thumb was still present.  Range of motion testing of the left 
wrist showed dorsiflexion and volar flexion of 20 degrees and 
radial and ulnar deviation of 15 degrees.  He was able to 
make a fist with his left hand but had a very weak grasp.  He 
was able to oppose his little finger to his thumb but was 
unable to hold this position against resistance.  The 
examiner noted that the EMG and nerve conduction study 
performed in 1997 showed some neurological deficit.  A scar 
located at the base of the thumb was very sensitive, causing 
paresthesias to radiate into the index finger with 
percussion.  The diagnosis was laceration of the left hand 
with residual neurological damage, loss of muscular substance 
of the thenar eminence, neuropraxia with residual loss of 
sensation, and tremor of unknown etiology with weakness and 
loss of function of the left hand. 

In June 1998, the RO granted an increased rating to 30 
percent for the veteran's laceration of the left hand with 
residual neurological damage, effective April 1996.  The RO 
also granted service connection for loss of muscular 
substance of the thenar eminence with residual limitation of 
motion, for which a 20 percent evaluation was assigned from 
April 1996.  In a July 1998 rating decision, the RO denied 
the veteran's claim for a TDIU.  

The Board remanded the case in March 2000 to obtain 
additional evidence.  Pursuant to that request, additional 
outpatient treatment reports dated from 1999 through 2000 
were obtained.  These records show treatment of various 
medical conditions involving pulmonary problems related to 
smoking and bilateral lower extremity pain affecting the 
veteran's ability to walk.  None of these records, however, 
contains findings pertaining to the veteran's left hand 
disability. 

In a March 2000 letter, the RO asked the veteran to provide 
the names and addresses for all employers he had worked for 
since 1995.   In a response dated June 2000, Maui, Inc. 
reported that the veteran had been employed as a delivery 
person from September 1995 until he voluntarily quit in 
January 1996.  No further explanation was provided.  In a 
November 2001 letter, the RO contacted SSA and requested 
information pertaining to the veteran's claim for SSA 
benefits.  SSA responded by submitting medical records relied 
upon in rendering a decision, none of which includes findings 
pertaining to the veteran's left hand.  

The veteran underwent a VA examination in November 2001 to 
evaluate his service-connected disabilities and to assess his 
employment history and day-to-day functioning.  The examiner 
stated that he had reviewed the claims file and recorded the 
veteran's history concerning the original laceration injury 
in service.  He noted that 1997 EMG and nerve conduction 
studies showed uniformly decreased conduction velocities in 
the right median and ulnar nerves, both motor and sensory, 
and on the left decreased conduction velocity of the ulnar 
and radial nerves in the sensory division.  A polyneuropathic 
profile was noted along with a polyphasic unit noted in the 
left first dorsal interossei muscle.  During the interview, 
the veteran reported that he suffered from progressively 
worsening pain in the left hand as well as progressive 
weakness in the entire left upper extremity.  He said he was 
unable to lift a bag of groceries or any weight with his left 
hand.  He also described intermittent numbness and tingling 
of the fingers of the left hand.  He said he got good relief 
with Motrin.  With respect to the veteran's social and 
industrial history, the examiner stated that the veteran 
worked as a driver until five years prior when he retired 
because of a lung condition.  He noted that the veteran could 
cook, walk, drive a car, brush his teeth, and dress himself, 
but that he had difficulty showering because of pain in his 
left shoulder.  He was also unable to push a lawn mower or 
take out the trash because of his left hand disability.   

Upon physical examination, the veteran was unable to make a 
fist with his left hand because of pain.  The left hand also 
had a weak grasp and poor dexterity.  The opposition distance 
between the thumb and the little finger was about 1 cm.  
Range of motion testing of the left thumb showed radial 
abduction of 50 degrees (70 degrees being normal) and palmar 
abduction of 30 degrees (70 degrees being normal).  Range of 
motion testing for the metacarpophalangeal, interphalangeal 
and distal interphalangeal joints of the thumb were all 
normal.  In addition, the second, third, fourth and fifth 
fingers of the left hand had full range of motion.  The 
veteran reported a decreased sensation of the left thumb, 
index finger, and middle finger.  The scar of the thenar 
eminence was very tender to touch.  Reflexes were normal in 
both upper extremities.  X-rays of the left hand and wrist 
were normal.  The examiner concluded with a diagnosis of 
status post laceration injury to the left hand with residual 
muscle wasting and neuropathic pain.  The examiner added that 
the veteran's left hand was affected in that he had poor 
dexterity and had difficulty grasping and twisting.  The 
examiner opined that the veteran had mild limitation of daily 
activities, as the veteran was right handed.  He had 
difficulty lifting weights, but could continue in sedentary 
occupations which involved only his right hand.  

II.  Analysis

The Board points out that the veteran's claims stem from his 
disagreement with the initial ratings assigned following a 
grant of service connection.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119, 125-127 (1999).  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.



A.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The Board remanded the case in March 2000 to obtain all 
outstanding medical records, to afford the veteran a social 
and industrial survey to assess his employment history, to 
afford him a VA medical examination to determine the nature 
and severity of the disabilities at issue, to obtain 
information from his former employers concerning his most 
recent employment, and to obtain from the Social Security 
Administration (SSA) a copy of the decision granting the 
veteran's claim for SSA disability benefits as well as the 
medical records relied upon concerning that claim.   To that 
end, the RO has requested all records identified by the 
veteran, and the veteran has been afforded a  VA examination 
in connection his claims, which included a social and 
industrial survey.  The Board notes that it was unable to 
obtain a copy of the SSA decision after a request was made to 
that agency in November 2001.  However, SSA did submit the 
medical records relied upon in rendering its decision, none 
of which mentions either of the disabilities at issue.  In 
view of the attempt made by the RO to obtains a copy of that 
decision, no further assistance to the veteran is required.  
See VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained unless further efforts to obtain those records 
would be futile.) 

The Board also concludes that the discussions in the rating 
decisions, statements of the case and supplemental statements 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Following the Board's 
remand, the RO has also notified the veteran of the evidence 
he should obtain and which evidence VA would obtain.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  As 
such, compliance with VA's notification and duty-to-assist 
requirements have been accomplished, and additional 
development would serve no useful purpose. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected because the RO has not had a chance to 
apply the new provisions in adjudicating these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the veteran's claims at the present time is appropriate.

B. Laceration of the Left Hand with Residual Neurological 
Damage

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's disability due to laceration of the left hand 
with residual neurological damage has been evaluated as 30 
percent disabling under Diagnostic Code (DC) 8512 for 
paralysis of the lower radicular group.  Under this code 
provision, moderate incomplete paralysis of the minor hand 
warrants a 30 percent evaluation, while severe incomplete 
paralysis of the minor hand warrants a 40 percent evaluation. 
Complete paralysis of all intrinsic muscles of the hand, and 
some or all of the flexors of the wrist and fingers, with 
substantial loss of use of the hand, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8512.

With regard to the rating of diseases or injuries of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for his service-connected laceration injury of the 
left hand.  In this regard, the evidence of record shows that 
the veteran's laceration injury is productive of no more than 
moderate incomplete paralysis of the lower radicular group 
for the entire period since the initial grant of service 
connection.  When seen in January 1996, a VA clinician 
reported that the veteran was able to use his left hand, 
although pain and dystrophy were present.  When examined in 
January 1997, the only objective symptoms included some 
hypesthesia, some decreased grip strength, a prominent 
tremor, and some difficulty opposing his little finger to his 
thumb.  Nevertheless, the veteran still had the ability to 
oppose his little finger to his thumb, and had full flexion 
of the interphalangeal, carpometacarpal and 
metacarpophalangeal joints.  Moreover, an EMG and a nerve 
conduction study performed in February 1997 were interpreted 
by a VA examiner in April 1998 as showing some neurological 
deficit.  A physical examination in April 1998 revealed 
similar findings, as a pronounced tremor in the left thumb 
was still present.  The veteran also was able to make a fist 
and oppose his little finger to his thumb, but was unable to 
maintain a fist against resistance.   These findings 
demonstrate that the veteran's laceration injury produced no 
more than moderate incomplete paralysis under DC 8512.  

Although findings contained in the November 2001 VA 
examination report show some increase in neurological and/or 
muscle related symptoms, they are still analogous to no more 
than moderate incomplete paralysis.  It was noted, for 
example, that the veteran's left hand had a weak grasp, 
demonstrated poor dexterity and was unable to make a fist due 
to pain.  Nevertheless, range of motion of the 
metacarpophalangeal, interphalangeal and distal 
interphalangeal joints of the thumb were all normal, with 
some decreased motion on radial abduction and palmar 
abduction.  Moreover, range of motion of the second, third, 
fourth and fifth fingers on the left hand were all within 
normal limits.  The examiner also noted that reflexes were 
normal in both upper extremities.  Given that the veteran's 
fingers exhibited full motion with only slight limitation of 
motion of the left thumb, the Board is unable to find that 
his laceration injury can be characterized by more than 
moderate incomplete paralysis.  See also 38 C.F.R. § 4.55(a) 
(2001).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial rating in excess of 30 percent for a laceration of 
the left hand with residual neurological damage.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (holding that the VCAA did not alter 
the benefit-of-the doubt doctrine).  Thus, the appeal is 
denied.


C.  Loss of Muscular Substance of the 
Thenar Eminence with Residual 
Limitation of Motion

The factors to be considered in evaluating muscle group 
disabilities arising from residuals of healed wounds are 
found under 38 C.F.R. §§ 4.55 and 4.56 (2001).  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2001).  Disabilities arising from muscle injuries 
are classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56(d).  Effective July 3, 1997, VA 
amended the schedular criteria for evaluating muscle injuries 
set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 
62 Fed. Reg. 30235-30240 (1997).  The regulatory changes 
concerning muscle injuries include the deletion of 38 C.F.R. 
§§ 4.47 through 4.54 and 38 C.F.R. § 4.72.  The definitions 
of what constitutes a moderate, moderately severe or severe 
wound were modified as a consequence.  However, the Board 
finds that the changes made to the criteria are essentially 
non- substantive, and that neither version is more favorable 
to the veteran. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's disability due to loss of muscular substance of 
the thenar eminence with residual limitation of motion is 
currently evaluated as 20 percent disabling under DC 5308, 
which contemplates severe muscle injury to Muscle Group VIII 
(extension of wrist, fingers, and thumb; abduction of thumb).  
The Board notes that 20 percent is the maximum rating 
provided for a nondominant hand under this diagnostic code, 
and that no other code provision provides a schedular 
evaluation in excess of 20 percent for a muscle injury of the 
hand.  

The RO also considered whether a higher evaluation is 
warranted under DC 5307, which provides a 30 percent 
evaluation for severe muscle injury to Muscle Group VII.  
That muscle group involves injury to the wrist which affects 
the hand.  See 38 C.F.R. § 4.73, DC 5307 (2001).  In this 
case, however, the veteran's wrist is normal and has 
exhibited full or at most slightly decreased range of motion 
since the initial grant of service connection, and no 
examiner has indicated that there was injury to the veteran's 
wrist.  Thus, DC 5307 is not for application in evaluating 
the level of disability due to muscular substance of the 
thenar eminence with residual limitation of motion. 

The Board has also considered whether the provisions of DC 
5309, Muscle Group IX, which sets forth criteria for 
evaluating injuries to the forearm muscles that affect the 
intrinsic muscles of the hand would afford the veteran a 
higher evaluation.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of a diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Muscle Group IX includes those muscles 
responsible for strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  Muscles listed as part of this group 
include the thenar eminence; the short flexor, the opponens 
and the abductor and adductor of the thumb; the short flexor, 
the opponens and the abductor of the little finger; the four 
lumbricales; and the four dorsal and three palmar interossei.  
A note to this code indicates that since the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc., injuries to Muscle Group IX should be 
rated on limitation of motion, with a minimum 10 percent 
rating.  See 38 C.F.R. § 4.73, DC 5309.  

However, the diagnostic codes which pertain to limitation of 
motion of the digits do not provide an evaluation higher than 
20 percent where, as in this case, none of the fingers are 
ankylosed.  Diagnostic Codes 5220 through 5227 provide for 
different disability ratings based on favorable or 
unfavorable ankylosis of one or more digits of a hand.  See 
38 C.F.R. § 4.71a, DC 5220-5227 (2001).  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990).  Here, 
there is simply no evidence that any of the veteran's digits 
of the left hand are ankylosed.  The January 1997 VA 
examination report notes that the veteran was able to oppose 
and touch his little finger to his thumb, and that the 
interphalangeal joint had full extension and flexion to 90 
degrees.  When examined in November 2001, the left thumb 
showed radial abduction of 50 degrees and palmar abduction of 
30 degrees; motion of the metacarpophalangeal, 
interphalangeal and distal interphalangeal joints of the 
thumb were all normal.  Range of motion for the second, 
third, fourth and fifth fingers on the left hand were also 
within normal limits.  Thus, since none of the digits of the 
veteran's left hand have been ankylosed during the pendency 
of this claim, an evaluation in excess of 20 percent for his 
service-connected muscle injury of the left hand is not 
warranted at any time since the initial grant of service 
connection. 

The Board concludes further that the currently assigned 20 
percent rating that contemplates severe injury to Muscle 
Group VIII does encompasses any complaints of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Moreover, the Board has considered DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995), in which the Court held that 
38 C.F.R. § 4.40 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use.  Pain and weakness are some of the complaints of the 
veteran in relation to his left hand disability; however, 
pain is encompassed by the relevant rating criteria shown in 
the requirements for severe disabilities under 38 C.F.R. § 
4.56.  Therefore, the impact of pain has already been 
considered, and assigning an evaluation for pain under 38 
C.F.R. § 4.40 and 4.45 would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14.  The Board finds that the 
veteran's subjective statements as to pain, weakness and 
fatigue-like pain in his left hand have already been 
contemplated in the award of the present 20 percent 
disability evaluation under Diagnostic Code 5308, for severe 
impairment of muscle function, and that 38 C.F.R. §§ 4.40, 
4.45, and 4.59, as interpreted by DeLuca, do not serve as a 
basis for an increased rating in the present case.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial rating in excess of 20 percent for loss of muscular 
substance of the thenar eminence with residual limitation of 
motion.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz, supra.  Thus, the 
appeal is denied.


D. Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The Board finds, as did the RO, that this is not an 
exceptional case requiring referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.  For the entire period since the initial grant of 
service connection, the record does not objectively show that 
either of the disabilities at issue has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran claims that he had to stop working as 
a taxicab driver and dispatcher because of his left hand 
disability.  The clinical evidence, however, does not support 
the veteran's contentions.  Of particular relevance, a VA 
examiner in November 2001 reported that the veteran retired 
five years prior because of a pulmonary disability.  This is 
supported by outpatient treatment reports, which primarily 
show treatment for problems with his left shoulder, lower 
extremities, as well as COPD and emphysema due to smoking.  
These treatment reports only mention the veteran's left hand 
disability on several occasions, with no significant findings 
reported.  In the absence of factors demonstrating an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D.  TDIU

The veteran claims he is unable to secure or maintain 
substantially gainful employment because of his service-
connected left hand disabilities.  For the reasons that 
follow, the Board disagrees and finds that the preponderance 
of the evidence is against the veteran's claim for a TDIU. 

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 
38 C.F.R. § 4.16(b).

In the instant case, the veteran's service-connected 
disabilities include a laceration of the left hand with 
residual neurological damage, rated as 30 percent disabling, 
and loss of muscular substance of the thenar eminence with 
residual limitation of motion, rated as 20 percent disabling.  
His combined disability evaluation is 40 percent.  See 
38 C.F.R. § 4.25.  

As the veteran does not meet the schedular prerequisites for 
assignment of a total rating for compensation purposes, he 
can only be granted a total rating if it is shown that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, render him unable 
to obtain or retain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).  However, as the record does not include 
medical evidence which shows that these disabilities have 
caused unemployability, his claim must be denied.

The record shows that the veteran completed one year of high 
school.  He said he stopped working in 1995 as a delivery 
person and taxicab driver and dispatcher because of his left 
hand disability.  In his application for TDIU, the veteran 
claimed that it was getting to difficult to handle heavy 
freight such as cases of computer paper and desks.  He also 
claimed that he had difficulty driving because he was unable 
to use his left hand on the steering wheel.  Unfortunately, 
the medical evidence does not support the veteran's 
assertions.  In November 2001, after reviewing the claims 
file and examining the veteran, a VA physician stated that 
the veteran was able to continue in sedentary occupations 
which involved only his right hand.   It is thus unclear why 
the veteran is precluded from working as a dispatcher, which 
is a sedentary job in which he has prior experience.  
Moreover, outpatient treatment reports show treatment for 
multiple nonservice-connected medical problems such as left 
shoulder pain, chest pain, an umbilical hernia, COPD and 
emphysema, and bilateral lower extremity pain.  Only several 
of these treatment reports even mentions the veteran's left 
hand.  Indeed, no medical evidence even suggests that the 
veteran is unable to secure or maintain substantially gainful 
employment because of service-connected disabilities.

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities involving his left hand.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application, and a TDIU 
is not warranted.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz, supra.

ORDER

The claim for an initial rating in excess of 30 percent for a 
laceration of the left hand with residual neurological damage 
is denied.

The claim for an initial rating in excess of 20 percent for 
loss of muscular substance of the thenar eminence with 
residual limitation of motion is denied.

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

